Title: To James Madison from Thomas Appleton, 15 January 1802 (Abstract)
From: Appleton, Thomas
To: Madison, James


15 January 1802, Leghorn. Encloses a list of American vessels in port during the past year [not found], a statement of his expenditures for distressed seamen during the same period [not found], a copy of the Napoleonic constitution accepted by the Republic of Lucca, and an estimate of the empire’s losses during the war. Reduced number of American ships in port results from the British blockade and apprehensions of war with Tripoli. Attributes heavy expenditures for distressed seamen, amounting to $279.60, to their influx from Naples, Ancona, and Trieste. Before his arrival in 1798 only 23 American ships had traded at Leghorn; from 1798 to the present 152 have done so. Reviews his actions since his arrival, which he believes have increased U.S. trade with both Italy and the West Indies. Prompt acceptance by Lucca of its new constitution shows the extent to which Italy is dependent on France. The Luccan government, fearing annexation to a neighbor, would have accepted any constitution; and the present one is less restrictive politically than the former. The council at Lyons is waiting for Napoleon’s delayed arrival before beginning deliberations. “The remainder of Italy tranquilly waits the fate which may be allotted to them. The Pope is of all the sovereigns the least Apprehensive of any innovations in his temporal power, and may in truth remain so, a⟨s⟩ long As it shall be Necessary to sacrifise the politic⟨al⟩ interest ⟨o⟩f france to religious prejudices.” Naples has abused French indulgence and will be subject to “vengeance” should attitudes in Paris change. In Etruria “the utmost tranquility prevails.” The king is “most pacifick,” and the French ambassador “governs with the greatest ⟨mo⟩deration.” The king of Sardinia “has become a host of the King of the two Sicilies at Palermo: and appears to have found in devotion a solace for the calamities he endures.” In a postscript, summarizes his diligence in office and repeats his request of 28 Sept. 1801 that he be appointed naval agent, adding that he is the “only Consul of 18 in this place who is not charged with ⟨the⟩ Concerns of the Marine of their Nation” and “the alone Consul from the United States ⟨in⟩ the Mediteranean who has experienced this disgrace.”
 

   RC and enclosures (DNA: RG 59, CD, Leghorn, vol. 1). RC 11 pp. Enclosures are an English translation of the constitution of Lucca (11 pp.) and “Losses the Empire has sustained during the present war with france” (2 pp.), listing property and revenue.


   A full transcription of this document has been added to the digital edition.
